DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 11/23/2021.
Claims 1-14 are withdrawn.
Claims 15 and 23 are amended.
Claims 15-27 are pending in the current application.
Election/Restrictions
The restriction requirement between inventions I and III, as set forth in the Office action mailed on 6/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/8/2021 is partially withdrawn.  Group I, claim(s) 1-11, 13 and 14, drawn to a release mechanism having first and second mating sections disconnectable along a line of disconnection for separating sections of a mooring line assembly, each section including an transverse inwardly extending flange adjacent the line of disconnection, one or more locking shoes having a locking portion bridging said flanges, each of said shoes having an inwardly curved rocker portion, a button comprising an exterior cam surface located adjacent said locking shoes, and a remotely operable acoustic internal assembly for moving said button to effect release of the mating sections, and a mechanical means for moving said button are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
However, Group II, claim 12, drawn to a telemetry equipped mooring assembly remains
withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jesse Lambert on 1/11/2022.
The application has been amended as follows: 
Claim 1, line 4: change “said mooring” to “a mooring”
Claim 1, line 11: change “the side walls” to “side walls of the main body”

Claim 11, line3: change “and/or” to “and”
Claim 12: cancelled
Claim 13, line 5: change “the end” to “an end”
Claim 13, line 13: change “the side walls” to “side walls of the main body”
Claim 14, line 5: change “the end” to “an end”
Claim 14, line 13: change “the side walls” to “side walls of the main body”
Claim 16, line 1: after “The” insert “mooring line release”
Claim 17, line 1: after “The” insert “mooring line release”
Claim 18, line 1: after “The” insert “mooring line release”
Claim 19, line 1: after “The” insert “mooring line release”
Claim 20, line 1: after “The” insert “mooring line release”
Claim 21, line 1: after “The” insert “mooring line release”
Claim 22, line 1: after “The” insert “mooring line release”
Claim 23, line 2: change “an apparatus” to “a mooring line release apparatus”
Allowable Subject Matter
Claims 1-11 and 13-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a mooring line release apparatus having a main body with first and second mating sections disconnectable along a line of disconnection, an end of each mating section adapted to attach to a section of mooring line, the main body comprising an acoustic release mechanism disposed at least partially within said main body and adapted to disconnect said first and second mating sections, and a mechanically operable release mechanism disposed at least partially within the main body and adapted to disconnect said first and second mating section by an external force applied to said main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D WIEST/Primary Examiner, Art Unit 3617